Citation Nr: 1642844	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for pseudofolliculitis barbae assigning a 0 percent rating, effective March 10, 2008; and denied service connection for pes planus.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

In February 2014, the Board remanded the Veteran's claims for further development.  

With regard to the Veteran's pending appeal of his initial rating for pseudofolliculitis barbae, the Board notes that his current noncompensable rating is assigned under 38 C.F.R. § 4.118, Diagnostic Code 7813.  During the pendency of this appeal the United States Court of Appeals for Veterans Claims (the Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  As Diagnostic Code 7813 provides for the assignment of evaluations under Diagnostic Code 7806 in appropriate cases, the Board has determined that the stay applies to the Veteran's claim for an increased rating for pseudofolliculitis barbae.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In the February 2014 remand, the Board noted that the Veteran had testified that he sought treatment for his feet soon after his military service and was going to try to obtain these podiatry records in support of his claim for service connection.  The Board noted that "given that VA has been put on notice that there might be relevant outstanding evidence concerning the Veteran's pes planus claim, the case should be remanded for the Veteran to sign the proper release form so that VA can make reasonable efforts to obtain these records." A review of the post-development record shows that the Appeals Management Center's efforts to comply with the remand directives has been hindered as information regarding the release was sent to the wrong address.  On remand, the AOJ must give the Veteran another opportunity to present information and/or evidence pertinent to his claim for service connection for pes planus, including an appropriate authorization for the AOJ to obtain any pertinent outstanding, private treatment records. 

Accordingly, the issue of entitlement to service connection for pes planus is REMANDED for the following action:

1. Ask the Veteran to identify and sign the proper release form for any podiatry treatment he has received since separation from active service.  If the Veteran responds with the necessary information, make reasonable efforts to obtain the records.  Notify the Veteran of any unsuccessful efforts and indicate what further steps VA will make concerning the claim.  Records of notices sent and responses received should be documented in the claims file.

2. Following the receipt of any additional evidence received, and any additional development deemed necessary; re-adjudicate the remanded claim for service connection for pes planus.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative.  The Veteran should then be provided with an appropriate opportunity to respond before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

